Citation Nr: 0115757	
Decision Date: 06/07/01    Archive Date: 06/13/01	

DOCKET NO.  96-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1978 to September 
1981.

This case was most recently before the Board of Veterans' 
Appeals (Board) in September 1999, at which time it was 
remanded, in pertinent part, for further development.  The 
case has been returned to the Board for appellate review.


REMAND

The gist of the veteran's argument in this case is that he 
has a chronic acquired psychiatric disorder, including PTSD, 
which is directly attributable to his experiences while on 
active duty, specifically, involvement in a fight in which he 
was stabbed in the back and in the abdomen.  He claims that 
he has had psychiatric problems from the time of the 
incident.  A review of the available service medical records 
reveals that he was seen on one occasion in June 1981 for 
problems which included a check of stitches in his back.  It 
was noted that the stitches in the back were still healing 
and the condition looked good.  There was no indication as to 
what the problem was that required such stitching.  At that 
time, he was seen at the 4/7 Cavalry Dispensary, APO 96251.  
In early September 1981, he was described as medically 
cleared for travel to the continental United States.  The 
veteran signed a statement that he did not desire a 
separation medical examination.

In March 1995, a VA psychiatric examination was conducted.  
The veteran then referred to having been stabbed in the back 
and stomach during a fight in service.  He also claimed that 
while overseas, he punched officers and was imprisoned for a 
time.  He related that it was during this time in service 
that he began to hear voices.  

He also claimed that he saw a psychiatrist during service.  
His diagnoses at that time were chronic paranoid 
schizophrenia, episodic alcohol abuse, episodic marijuana 
abuse, cocaine abuse, and an antisocial personality disorder.

More recently, the veteran was evaluated by a private 
psychologist in September 1998.  In a January 1999 
communication, the psychologist expressed the opinion that 
the veteran had both PTSD and schizophrenia.  A VA 
psychologist examined the veteran in February 2000 and had 
access to the entire claims folder.  (The private 
psychologist indicated that he only had had access to a brief 
report from a doctor at the VA hospital which was dated 
July 10, 1998.)  The VA psychologist conducted psychological 
testing of the veteran and believed that the veteran did not 
meet the diagnostic criteria for PTSD in terms of an 
identified stressor of the bar fight and knife wounds 
reportedly sustained in service.  It was the VA 
psychologist's opinion that the veteran's principal 
psychiatric diagnosis was chronic, severe paranoid 
schizophrenia.  He also diagnosed polysubstance abuse and an 
antisocial personality disorder.  The psychologist commented 
that "while the bar fight and knifing may have triggered 
prodromal symptoms of this disorder [paranoid schizophrenia] 
in 1981, this incident did not cause the disorder."  This 
statement now requires clarification, especially because it 
appears to link the onset of psychiatric disease to the 
veteran's period of military service, but does so in a very 
equivocal way.  

The Board also notes that during the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) was passed into law.  Among 
other things, this law eliminated the concept of well-
grounded claims and redefined the obligations of VA with 
respect to the duty to assist.  Additionally, there is an 
enhanced obligation to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Under the VCAA, VA has a duty to notify an 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  VCAA.

In view of the foregoing, additional development is required 
and the case is REMANDED for the following:


1.  The veteran should be asked to 
provide a written statement describing in 
as much detail as possible the 1981 in-
service incident in which he was 
allegedly stabbed.  Such a statement 
should include names, ranks, and units of 
assignment of those involved, and as 
detailed a description as possible of the 
date, place, and particulars of the 
claimed stabbing incident.  He should 
identify the unit to which he was 
assigned at the time.  He should be 
instructed that statements from others 
who may have witnessed or otherwise known 
of the incident would be helpful.  Any 
information obtained should be associated 
with the claims folder.

2.  Thereafter, the RO should obtain all 
the veteran's military personnel records 
and associate them with the claims file.  
Also, another attempt should be made to 
obtain any medical records pertaining to 
treatment of the veteran in 1981 at the 
4/7 Cavalry Dispensary, APO 96251.  Any 
records or information obtained must be 
made part of the claims folder.

3.  The VA psychologist who examined the 
veteran on February 7, 2000, should be 
contacted and asked to explain his 
statement made at the end of the 
examination report regarding the etiology 
of the veteran's paranoid schizophrenia.  
Specifically, he should be asked to 
comment on whether the psychiatric 
disease process first began during 
military service.  This should be stated 
in terms of medical probabilities.  

4.  The RO should schedule the veteran 
for an examination by a psychiatrist for 
the purpose of determining the etiology 
of all psychiatric disorders that may be 
present, to include any schizophrenia or 
PTSD.  The claims file must be provided 
to the examiner for review in conjunction 
with the examination.  Any diagnosis of 
PTSD must include a discussion of the 
specific stressor(s) relied upon to 
support such a diagnosis.  If there is 
any psychiatric diagnosis or diagnoses 
other than PTSD, the psychiatrist must 
express an opinion as to whether it is at 
least as likely as not that such 
disability began during service, or is 
otherwise attributable to military 
service.  

5.  The RO should then review the 
examination report for completeness.  If 
any required information has not been 
provided, the report should be returned 
for corrective action.  The RO should 
also ensure compliance with the VCAA.  
Thereafter, the RO should re-adjudicate 
the issue on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


